                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           DOCKET NO. 4i-f7-MJ-1213-1

UNITED STATES OF AMERICA                    )
                                            )
                     v.                     )                 ORDER OF DISMISSAL
                                            )
·Jennifer Lee Williams                      )


       Jennifer Lee Williams appeared before the Honorable Robert B. Jones, Jr., U.S. Magistrate
Judge, sitting in the court at New Bern, North Carolina, on December 13, 2017, and entered a plea
of guilty to Simple Possession of a Controlled Substance, in violation of21 U.S.C. § 844(a). The
court, with the express consent of the defendant, placed the defendant on probation for a period of
12 months pursuant to 18 U.S.C. § 3607, without entering a judgment of conviction.

      The court finds as a fact that Jennifer Lee Williams has complied with the terms of the
probation order and no violations have occurred.

      The court, pursuant to 18 U.S.C. § 3607(a), hereby discharges the defendant from probation
and dismisses those proceedings under which probation had been ordered.

      This the 1¥th day of December, 2018




                                                         U.S. Magistrate Judge




        Case 4:17-mj-01213-RJ Document 10 Filed 12/17/18 Page 1 of 1
